458 F.2d 37
UNITED STATES of America, Plaintiff-Appellee,v.John William BULLOCK et al., Defendants-Appellants.
No. 71-3470 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 1, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.1a See Local Rule 21.2a


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I
1a Appellant contended that: 1) the evidence was insufficient for the jury to have inferred the existence of an unlawful agreement; 2) there was improper venue and a lack of jurisdiction; 3) the charge did not sufficiently instruct the jury to consider each defendant separately; and 4) a preliminary instruction to the jury that once there is some evidence of conspiracy, hearsay of co-conspirators may be admissible, amounted to an instruction, as a matter of law, that there was evidence of a conspiracy.  We have considered all these specifications of error and find them to be without merit.
2a See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970).